Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 16-19 and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, 20, and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190132832 A1 to Uchiyama; Hiromasa et al.

Re: Claim(s) 1, 23
Uchiyama discloses an apparatus for wireless communications by a user equipment (UE) (Fig. 18 – 200), 
comprising: a memory (Fig. 18 – 230); 
and at least one processor (Fig. 18 – 240)
coupled with the memory (Fig. 18 – 240 coupled to 230)
and configured to: determine a level of channel congestion for a channel during a first sensing duration (0212 - setting of the parameters relating to sensing may be made on the network side or by the pedestrian terminal itself … Using a CBR of the network, the pedestrian terminal may set the parameters relating to sensing. In a case in which the network is congested, for example, the size of a sensing window is set to be large and the number of sensing candidates is increased. In addition, for example, a sub sensing period in which sensing is to be performed may be determined using a CBR); 
determine a second sensing duration and a transmission duration based on the level of channel congestion for the channel (see last citation and 0215-0216 - A timing at which the size of a Sub sensing period is extended may be a case in which the terminal detects channel congestion a predetermined number of times or more. That is, after the pedestrian terminal performs sensing a predetermined number of times or more, a use ratio of resources among given transmission resource candidates is calculated. If the use ratio is higher than or equal to a certain level, the pedestrian terminal sets a new sensing candidate and performs sensing); 
sense the channel for the second sensing duration (see last citations and 0218 - In a case in which the pedestrian terminal performs sensing the number of sensing times greater than equal to β and a user ratio of resources among transmission resource candidates is higher than θ, the pedestrian terminal sets a new sensing candidate and performs sensing). 
Uchiyama does/do not appear to explicitly disclose transmitting on the channel for the transmission duration
However, further attention is directed to Uchiyama which implies said limitation (0218 - If the pedestrian terminal completes sensing, a transmission resource is selected on the basis of all sensing results).  The Examiner points out that the selection of a transmission resource would be for the purpose of transmitting data.  Said transmission would be on the channel subsequent to the sensing results.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inferred from the Uchiyama invention that upon selecting a transmission resource, transmission would be performed.  
Uchiyama further discloses a method corresponding to the apparatus of claim 1 (see at least Fig. 11) as required by claim 23.

Re: Claim(s) 2, 24
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is further configured to: determine to transmit or refrain from transmission on the channel based on sensing the channel for the second sensing duration (0218)

Re: Claim(s) 3, 25
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is configured to: adaptively determine a ratio of sensing time to transmission time based on the level of channel congestion for the channel; and determine the second sensing duration and the transmission duration based on the ratio of sensing time to transmission time (0216)

Re: Claim(s) 4, 26
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is configured to: determine a longer duration for the second sensing duration when the level of channel congestion for the channel is higher than a duration for the second sensing duration when the level of channel congestion for the channel is lower (0216, 0218)

Re: Claim(s) 5, 27
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is configured to: compare the level of channel congestion for the channel to a threshold level of channel congestion; and adjust the second sensing duration based on whether the level of channel congestion for the channel exceeds the threshold level of channel congestion (0217, 0218)

Re: Claim(s) 6, 28
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is configured to: select the second sensing duration based on a configured mapping of levels of channel congestion for the channel to sensing durations (0217, 0218)

Re: Claim(s) 7
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is configured to determine the level of channel congestion for the channel including determining a channel busy ratio (CBR) (0213)

Re: Claim(s) 8
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is configured to determine the level of channel congestion for the channel including determining a percentage of free resources based on control information (0202, 0216)

Re: Claim(s) 9
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is configured to determine the level of channel congestion for the channel including determining a channel quality measurement (0200, 0201)

Re: Claim(s) 10
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is configured to determine the level of channel congestion for the channel including determining a signal strength measurement (0200, 0201)

Re: Claim(s) 11, 29
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is configured to determine the level of channel congestion for the channel including performing channel congestion measurements (0200, 0201)

Re: Claim(s) 12, 30
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is configured to determine the level of channel congestion for the channel including receiving an indication of the level of channel congestion for the channel from a sidelink UE (0103)

Re: Claim(s) 13
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is configured to determine the level of channel congestion for the channel including receiving an indication of the level of channel congestion for the channel from a base station (BS) (0197)

Re: Claim(s) 14
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the at least one processor coupled with the memory is configured to determine the level of channel congestion for the channel including receiving an indication of the level of channel congestion for the channel from a vehicle UE (V-UE) (0197)

Re: Claim(s) 15
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the UE comprises a pedestrian UE (P-UE) (0200)

Re: Claim(s) 20
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.
Uchiyama further discloses wherein the P-UE is in a vehicle to pedestrian (V2P) safety system (0054 - #22, 0061, 0197)

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama as applied to claim 1 above, and further in view of US 20210306828 A1 to Panteleev; Sergey et al.

Re: Claim(s) 21
Uchiyama discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Uchiyama further discloses resource selection pursuant to channel sensing (0218).
Uchiyama does/do not appear to explicitly disclose wherein the at least one processor coupled with the memory is further configured to randomly select different frequency resources to use for transmission in different time resources.
However, further attention is directed to Panteleev which discloses said limitation (0045 - a UE operating in DSM-Cat-1 may randomly select a resource (time and frequency) for transmission of the SA in the PSCCH and the data in the PSSCH from the resource set R.sub.1 … As above, the set R.sub.1 may be determined using channel sensing procedures).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Uchiyama invention by employing the teaching as taught by Panteleev to provide the ability to select at random different time/frequency resources for use in transmission.  The motivation for the combination is given by Panteleev (0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415